UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014  November 30, 2015 Item 1: Reports to Shareholders Annual Report | November 30, 2015 Vanguard New York Tax-Exempt Funds Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 New York Tax-Exempt Money Market Fund. 12 New York Long-Term Tax-Exempt Fund. 31 About Your Funds Expenses. 77 Glossary. 79 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2015 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% New York Tax-Exempt Money Market Funds Average 0.00 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 2.06% 3.99 % 3.38% 0.59% 3.97% Admiral™ Shares 2.14 4.15 3.47 0.59 4.06 Barclays NY Municipal Bond Index 3.23 New York Municipal Debt Funds Average 3.05 New York Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2014, Through November 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard New York Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New York Long-Term Tax-Exempt Fund Investor Shares $11.77 $11.84 $0.390 $0.000 Admiral Shares 11.77 11.84 0.400 0.000 1 Chairman’s Letter Dear Shareholder, The broad U.S. municipal bond market performed relatively well for the 12 months ended November 30, 2015, which, compared with recent fiscal years, was a less turbulent period for munis. Its return of about 3% was more than 2 percentage points above that of taxable bonds. Vanguard New York Long-Term Tax-Exempt Fund came in a step or two ahead of the broad muni market, returning 3.97% for Investor Shares and 4.06% for Admiral Shares. Interest income was the main driver of performance, although the fund’s capital return was also positive. Short-term muni yields moved higher amid expectations that the Federal Reserve would soon begin to normalize monetary policy. Intermediate- and long-term muni yields, on the other hand, experienced some ups and downs driven in part by supply-and-demand factors, but they generally finished the fiscal year a little lower than where they had started. (Bond yields and prices move in opposite directions.) The Long-Term Fund outpaced the 3.23% return of its benchmark index and the 3.05% average return of its peer group. With bond prices rising overall, the fund’s 30-day SEC yield slid over the period from 2.13% to 2.06% for Investor Shares and from 2.21% to 2.14% for Admiral Shares. 2 Vanguard New York Tax-Exempt Money Market Fund returned 0.01%, constrained by the Fed’s near-zero policy for short-term interest rates. Its average peer return was 0.00%. The fund’s 7-day SEC yield both began and finished the fiscal year at 0.01%. Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. As I’ve discussed previously, we’re making some changes to Vanguard’s lineup of money market funds in response to regulatory changes adopted in 2014 by the Securities and Exchange Commission. Most notably, we plan to designate the New York Tax-Exempt Money Market Fund as a “retail fund,” along with all our national and state-specific tax-exempt money market funds. This change, which will take place ahead of the October 2016 compliance date, will enable individual investors to continue to access these very liquid, high-quality funds at a stable net asset value of $1 per share. Bonds managed slight gains as investors waited for the Fed Bond returns were muted for the 12 months as a whole. Prices rose and fell while investors digested the Fed’s latest statements about when it might begin to raise short-term interest rates. At times, both taxable and tax-exempt bonds benefited from demand for a safe haven. Market Barometer Average Annual Total Returns Periods Ended November 30, 2015 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.97% 1.50% 3.09% Barclays Municipal Bond Index (Broad tax-exempt market) 3.10 2.49 4.79 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 Stocks Russell 1000 Index (Large-caps) 2.53% 16.10% 14.32% Russell 2000 Index (Small-caps) 3.51 14.92 12.02 Russell 3000 Index (Broad U.S. market) 2.58 16.00 14.13 FTSE All-World ex US Index (International) -6.43 3.85 3.41 CPI Consumer Price Index 0.50% 1.02% 1.64% 3 The broad U.S. taxable bond market returned 0.97%. Interest income more than offset bond price declines. Although the yield of the 10-year Treasury note ended November at 2.22%, almost unchanged from 2.25% a year earlier, the yields of shorter-term bonds rose, especially in the second half of the period. For example, the 1-year Treasury yield climbed from 0.12% a year ago to 0.48%. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned about –8%, held back by the dollar’s strength against many foreign currencies. Without this currency effect, results were positive. The Fed’s 0%–0.25% target for short-term rates continued to limit returns for money market funds and savings accounts. (In mid-December, soon after the close of the fund’s reporting period, the Fed raised the target to 0.25%–0.5%.) The broad U.S. stock market produced modest returns U.S. stocks traveled a bumpy route on their way to returns that approached 3% for the period. They dropped sharply in August and slid further in September amid fears about the ripple effects of China’s slowing growth, before rebounding strongly in October. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.16% — 0.13% New York Long-Term Tax-Exempt Fund 0.20 0.12% 0.99 The fund expense ratios shown are from the prospectus dated March 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the funds’ expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.06%; and for the New York Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. The expense ratio for the New York Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 4 International stocks returned about –6%, also held back by the dollar’s strength. Returns for emerging markets, which were especially affected by the concerns about China, trailed those of developed Pacific and European markets. Positioning proved to be key to the bond fund’s performance Nationwide, demand for municipal bonds was solid, not only from individual investors looking for tax-exempt income but also from nontraditional buyers such as banks and insurance companies. Municipals benefited as well from some of the safe-haven demand that helped Treasury bonds amid concerns about Greece and the slower growth in China. In New York, high tax rates for residents, along with an expanding economy and rising state tax revenues, added to muni bonds’ allure. At the same time, supply increased only modestly. The demand was not felt evenly across the yield curve, however. Investors shied away from short-term bonds given the prospect of a Fed rate increase, preferring the higher yields (and greater risk) of longer-dated and lower-rated bonds. In that environment, the Long-Term Fund, which primarily holds securities maturing in ten years or more, had an advantage over its benchmark, which spans all maturities. New York munis maturing in less than five years returned roughly 1% on average for the benchmark, for example, while returns for those maturing in ten years or more averaged around 4%. Total Returns Ten Years Ended November 30, 2015 Average Annual Return New York Tax-Exempt Money Market Fund 0.97 % New York Tax-Exempt Money Market Funds Average 0.80 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. New York Long-Term Tax-Exempt Fund Investor Shares 4.54 % Barclays NY Municipal Bond Index 4.71 New York Municipal Debt Funds Average 4.01 New York Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Results by credit quality varied less, but the tilt toward lower-quality investment-grade bonds by the fund’s advisor, Vanguard Fixed Income Group, worked in its favor. The advisor added value by overweighting premium callable bonds, which typically trade at prices that compensate holders for the risk that they might be redeemed before maturity. Switching out individual issues whose valuations had risen for more attractively priced securities helped as well. For more information about the advisor’s approach and the funds’ positioning during the year, please see the Advisor’s Report that follows this letter. Credit research and low costs supported results over a decade Although the most recent fiscal year was relatively calm for the broad municipal bond market, that wasn’t the case over the past decade. A small number of widely publicized bankruptcies took place, including in Detroit. And tax revenues shrank during the Great Recession and its aftermath, further straining already challenged borrowers. Through it all, the Vanguard New York Tax-Exempt Funds have benefited from the expertise and experience of our team of in-house credit analysts working closely with the portfolio management team to Credit research: A key part of Vanguard’s investment process When our funds buy a municipal bond, fund shareholders are lending money to a school district, turnpike authority, hospital, university, or other tax-exempt borrower. We expect those loans to be repaid. That’s why credit research is a pillar of our investment process and why our credit analysts work closely with our portfolio managers and traders. Our credit team conducts an objective, thorough, and independent analysis of each issuer’s overall creditworthiness. This quantitative and qualitative approach may include testing the sensitivity of projected cash flows, analyzing demographic and economic drivers, negotiating legal covenants, meeting with the issuer’s officials, and, of course, digging into financial statements. Credit analysts look to identify opportunities or problems among any bonds we own or are considering. Their informed opinions help us understand and manage risk, sidestep troubled issuers, and uncover value. Our senior municipal credit analysts average more than 23 years of industry experience and more than 10 years at Vanguard. This experience, along with stability in our team structure, helps ensure consistency in credit exposure and risk management across funds with similar objectives. 6 identify and understand the risks and opportunities of the bonds we own or are considering for inclusion. (For more on the credit team, see the insight box on page 6.) For the ten years ended November 30, 2015, this rigorous approach—and Vanguard’s low costs—helped the Long-Term Fund return 4.54% for Investor Shares and 4.62% for Admiral Shares, well ahead of the 4.01% average return of its peer group but a step behind its benchmark. The Money Market Fund (+0.97%) also did better than its peer group (+0.80%). A final note about a key member of our municipal bond fund management team: Pamela Wisehaupt Tynan, who joined Vanguard in 1982 and has been a longtime muni bond fund manager with us, has announced her retirement effective at the end of February 2016. We are grateful for her dedication in successfully managing a number of our funds for more than two decades. Pam also developed a deep and talented team of portfolio managers and traders to oversee Vanguard’s tax-exempt money market funds. I know that our short-term muni bond team is in good hands, as we’ve appointed Justin Schwartz to succeed Pam. Justin joined Vanguard in 2004 and has worked closely with Pam since 2005. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 7, 2016 7 Advisor’s Report For the fiscal year ended November 30, 2015, Vanguard New York Long-Term Tax-Exempt Fund posted a return of 3.97% for Investor Shares and 4.06% for Admiral Shares. Those performances were ahead of the 3.23% return for the benchmark, the Barclays New York Municipal Bond Index. They were also better than the average return of 3.05% for peer-group funds. Vanguard New York Tax-Exempt Money Market Fund returned 0.01%; the average for its peer funds was 0.00%. The investment environment The fiscal year began soon after the Federal Reserve wrapped up its multiyear stimulative bond-buying program. Attention turned to when the Fed would begin to raise rates, a question that preoccupied investors globally, in both the bond and the stock markets, throughout the period. The Fed made clear that the timing of its first rate increase in almost a decade would depend on the overall health of the economy and on the picture for employment and inflation in particular. Those data points generally moved in the right direction. GDP growth almost ground to a halt in the first calendar quarter of 2015, in part because of a harsh winter and a West Coast port strike, but it recovered in the second and third quarters. Job growth was generally strong. The national unemployment rate fell over the fiscal year from 5.8% to 5.0%—a level not seen since April 2008. And inflation, although under pressure from falling energy and import prices, was expected to move in the medium term toward the Fed’s 2% target. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2014 2015 2 years 0.38% 0.72% 5 years 1.15 1.26 10 years 2.08 2.02 30 years 3.01 2.96 Source: Vanguard. 8 But growth outside the United States was spotty. The Greek debt crisis weighed on prospects for the euro zone for a substantial part of the fiscal year, and concerns about Chinese policymakers’ ability to engineer a soft landing for their country’s economy rattled global markets in the summer. International concerns may have contributed to the Fed’s decision to hold off raising rates during the period covered in this report. (In mid-December, just after the close of the period, the Fed did raise the federal funds target rate, from 0%–0.25% to 0.25%–0.5%.) Short-term U.S. Treasury rates nevertheless moved higher over the 12 months in anticipation of Fed action, while longer-term Treasury rates dipped a bit. The New York municipal yield curve also flattened. New York’s economy grew slightly faster than that of the United States as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for the Empire State climbed by a little more than 3% from November 2014 through October 2015, while the increase in the index at the national level was a little less than 3%. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) New York State finances benefited from a continued rise in tax revenues as well as windfalls from bank and insurance company settlements. Borrowing also went up, but at a more modest pace than municipal bond issuance nationwide. On the demand side, investors still looking for yield helped longer-dated and lower-rated bonds outperform. Management of the funds At Vanguard, we strive to add value through a diversified mix of strategies—primarily, duration and yield-curve positioning, credit-quality decisions, and security selection. We don’t try to hit home runs, preferring to consistently hit singles and doubles. Risk management is key in our investment processes. And we collaborate closely with Vanguard’s experienced team of credit analysts. They perform an objective, thorough, and independent analysis of the overall creditworthiness of every issuer whose bonds we own or are considering buying. We made no significant shifts during the period in the Long-Term Fund’s portfolio strategy or positioning. In a relatively range-bound environment for bond yields and credit spreads, we believed that picking up additional yield would be a source of outperformance. To do this, we started and ended with a tilt toward lower-quality and longer-dated bonds compared with the benchmark’s credit and maturity profiles. This strategy, which served us well, was part of our defensive posture while awaiting the Fed’s first move, as longer-dated bond yields are influenced more by inflation expectations than by short-term borrowing costs. 9 We added value by holding premium callable bonds. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. We were also highly selective among general obligation bonds, instead favoring revenue bonds that have more identifiable cash-flow streams to service the debt. For the Money Market Fund, the low interest rate environment remained challenging but not unfamiliar. We continued to look for opportunities to support returns through risk management, security selection, and credit analysis. A look ahead Although the U.S. economy’s growth rate slowed in the third calendar quarter, we believe it is on track to average about 2.5% or a bit higher in 2016. Inflation should remain tempered by oil prices, which seem to have settled into a range far below their summer 2014 peak. The monetary-tightening cycle that the Fed has just initiated is likely to be slow and gradual. Moreover, it may well end at a level below the historical average, given the moderate pace of economic growth in the United States, the fragile pace of growth abroad, and the modest outlook for inflation. These expectations are already largely built into bond market prices. On the money market front, the coming year is likely to be interesting given the expectation of rising interest rates and the anticipated shifting of assets before the October 2016 date for complying with new Securities and Exchange Commission rules. As previously mentioned, we plan to designate the New York Tax-Exempt Money Market Fund as a retail fund, along with all our national and state-specific tax-exempt money market funds—giving investors continued access to stable-value offerings. Apart from Fed policy, interest rates are likely to remain range-bound. We expect their floor to be set, at least in part, by the strength of the U.S. economy. The cap will be determined by global conditions, including the relative strength of the dollar, slower growth overseas, and foreign central bank policies—which have driven down bond yields abroad. As rates fell in recent years, we captured many opportunities for price appreciation. We don’t see much scope for credit spreads to tighten significantly, nor do we expect them to widen back out. Given the macroeconomic environment and current valuations for muni and taxable bonds, we expect to keep seeking to add value through a combination of duration and maturity positioning, credit-quality calls, and security selection. 10 Because market volatility may increase as interest rates move higher, we will continue to hold above-average levels of liquidity that will give us the “dry powder” to take advantage of any pricing dislocations that may arise. And, as always, our experienced team of portfolio managers, traders, and credit analysts will seek out opportunities to add to the funds’ performance, whatever the markets may bring. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager Adam M. Ferguson, CFA, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Vanguard Fixed Income Group December 18, 2015 11 New York Tax-Exempt Money Market Fund Fund Profile As of November 30, 2015 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 37 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 26, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the expense ratio was 0.06%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 12 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2005, Through November 30, 2015 Initial Investment of $10,000 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 13 New York Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2005, Through November 30, 2015 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2006 3.28% 2.81% 2007 3.60 3.12 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 2011 0.06 0.04 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 2015 0.01 0.00 7-day SEC yield (11/30/2015): 0.01% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New York Tax-Exempt Money Market Fund 9/3/1997 0.01% 0.03% 1.01% 14 New York Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.6%) New York (100.6%) Albany County NY BAN 2.000% 5/2
